Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Casey Wareham on July 1, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 9. (Currently Amended). A chamber liner adapted for use in a processing chamber, the chamber liner comprising:
a first ring having a first inner diameter and a first outer diameter;
a second ring having a second inner diameter and a second outer diameter, wherein the first and second rings are spaced apart and arranged along a common central axis; 
one or more inner notch structures configured to engage with one or more components of the processing chamber; and
a vertical wall coupling the first ring to the second ring at their respective first and second outer diameters, wherein the first ring, the second ring, and the vertical wall define an interior cavity having smooth interior surface along at least an upper surface of the second ring, and wherein the chamber liner is configured to move between a loading position and an operation position in the processing chamber.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Consistent with the May 5, 2022 interview summary, the June 1, 2022 amendment removes all prior art rejections based on Bailey; Andrew D. III et al. (US 20060105575 A1), Iizuka; Hachishiro et al. (US 20110061813 A1), and Sun; Sheng et al. (US 6857387 B1). Notably, none of the cited prior art teach or suggest, alone or in combination, the newly claimed feature of Applicant’s inner notch structures (216, 226; Figure 2B) configured to engage as claimed. The Examiner’s updated search identified Sen, Soovo  et al. (US 20050196971 A1) that illustrates a similar pumping liner (420; Figure 6B) also with inner nothch structures (424, notch at 423/402; Figure 6B). However, Sen’s liner is static and is not “configured to move between a loading position and an operation position” as is claimed by claim 1, and is not “configured to move between a loading position and an operation position in the processing chamber” as is claimed by claim 9 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art illustrate structure similar in function to the claimed invention
US 20170338134 A1
US 20180261453 A1
US 20210079524 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716